Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                            Jun 19 2013, 7:09 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

DANIEL R. FUQUAY, SR.                               GREGORY F. ZOELLER
Evansville, Indiana                                 Attorney General of Indiana

                                                    KATHERINE MODESITT COOPER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DANIEL R. FUQUAY, SR.,                              )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 82A01-1208-CR-360
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                 APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable Carl A. Heldt, Judge
                           Cause No. 82C01-9012-CF-8529


                                          June 19, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Daniel R. Fuquay appeals the denial of his motion to correct erroneous sentence. We

affirm.

                             FACTS AND PROCEDURAL HISTORY

          On April 16, 1992, Fuquay pled guilty to Class B felony dealing in cocaine1 and was

sentenced to ten years, with five years executed and five years suspended, to be served

consecutive to a twenty-year sentence he was already serving. On June 9, 2003, after serving

both sentences, Fuquay began probation. On March 27, 2008, the trial court revoked

Fuquay’s probation after he pled guilty to Class D felony possession of cocaine, and ordered

him to serve his previously-suspended five-year sentence consecutive to his sentence for

Class D felony possession of cocaine2.

          On June 26, 2012, Fuquay, pro se, filed a motion to correct erroneous sentence. On

July 31, the trial court denied his motion.

                                DISCUSSION AND DECISION

          We first note Fuquay proceeds in his appeal pro se. It is well settled that pro se

litigants are held to the same standards as licensed attorneys, and are required to follow

procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

Fuquay has not complied with Ind. Appellate Rule 50(A)(2), which requires the appellant’s

appendix to contain a copy of “the appealed judgment or order, including any written

opinion, memorandum of decision, or findings of fact and conclusions thereon relating to the



1
    Ind. Code § 35-48-4-1.
2
    Ind. Code § 35-48-4-6.
                                               2
issues raised on appeal.” Fuquay has not included in the record a copy of the order denying

his motion to correct erroneous sentence.

        “[A] motion to correct sentence may only be used to correct sentencing errors that are

clear from the face of the judgment imposing the sentence in light of the statutory authority.

Claims that require consideration of the proceedings before, during, or after trial may not be

presented by way of a motion to correct sentence.” Robinson v. State, 805 N.E.2d 783, 785

(Ind. 2004). Pursuant to App. R. 46(A)(8)(a), the appellant’s argument must “contain the

contentions of the appellant on the issues presented, supported by cogent reasoning. Each

contention must be supported by citations to authorities, statutes, and the Appendix or parts

of the Record on Appeal relied upon[.]” Failure to present a cogent argument results in

waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind. Ct. App.

1999). Fuquay’s argument is, at best, difficult to determine, and the cases he cites as

authority seem to have no bearing on any issues he presents. He has thus waived his

argument by failing to make a cogent argument and we accordingly affirm the decision of the

trial court.

        Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                              3